                         Case 3:19-cv-00461-LRH-CBC Document 32 Filed 09/03/19 Page 1 of 2



                     1   Frank C. Gilmore, Esq. (SBN 10052)
                         fgilmore@rssblaw.com
                     2   Cody M. Oldham, Esq. (SBN 14594)
                         coldham@rssblaw.com
                     3   ROBISON, SHARP, SULLIVAN & BRUST
                         71 Washington Street
                     4   Reno, Nevada 89503
                         Telephone:     (775) 329-3151
                     5   Facsimile:     (775) 329-7169
                         Attorneys for Plaintiff
                     6

                     7

                     8                          IN THE UNITED STATES DISTRICT COURT
                     9                                      DISTRICT OF NEVADA

                    10

                    11

                    12
                          JUDI KOSTERMAN,                                          Case No.: 3:19-cv-00461-LRH-CBC
                    13
                                         Plaintiff,
                    14
                          vs.                                                      STIPULATION AND ORDER TO
                    15                                                             TO EXTEND THE DEADLINE TO
                          NEWPORT BRAIN RESEARCH LABORATORY,                       FILE OPPOSITION TO MOTION
                    16    INC., a California Corporation, NBRL GLOBAL              TO DISMISS
                          LTD., a Cayman Islands exempted company, NBRL            (FIRST REQUEST)
                    17    US, a California Corporation, NBRL A, INC., a
                          Delaware Corporation, WAVE NEUROSCIENCE,
                    18    INC., a Delaware corporation, and DOE
                          DEFENDANTS 1-10, inclusive,
                    19
                                         Defendants.
                    20                                                    /
                    21
                                Plaintiff Judi Kosterman, by and through her counsel, and Defendants NBRL, Inc. by and
                    22
                         through its counsel, hereby stipulate and agree to extend the deadline to respond to the Motion to
                    23
                         Dismiss [EFC 19] from September 3, 2019, to October 3, 2019, to allow for the ongoing
                    24
                         settlement negotiations currently taking place. This Stipulation is not for purposes of delay, but
                    25
                         as a result of ongoing settlement negotiations, which if successful would render a response
                    26
                         unnecessary.
                    27
                         ///
                    28
Robison, Sharp,
Sullivan & Brust
71 Washington St.                                                     1
Reno, NV 89503
(775) 329-3151
                         Case 3:19-cv-00461-LRH-CBC Document 32 Filed 09/03/19 Page 2 of 2



                     1                                  DATED this 3rd day of September, 2019.
                     2                                  ROBISON, SHARP, SULLIVAN & BRUST
                                                        71 Washington Street
                     3                                  Reno, Nevada 89503
                     4
                                                        By:        /s/ Frank C. Gilmore
                     5                                  FRANK C. GILMORE, ESQ.
                                                        CODY M. OLDHAM, ESQ.
                     6                                  Attorneys for Plaintiff
                     7
                                                        Dated this 3rd day of September, 2019.
                     8
                                                        SNELL & WILMER LLP
                     9                                  50 West Liberty Street, Suite 510
                                                        Reno, Nevada 89501
                    10

                    11                                  By:        /s/ William E. Peterson
                                                        WILLIAM E. PETERSON, ESQ.
                    12                                  Attorneys for Defendants NBRL, Inc., and Wave
                                                        Neuroscience, Inc.
                    13

                    14         IT IS SO ORDERED, nunc pro tunc.
                    15         Dated:________________________________
                               DATED   this 4th day of September, 2019.
                    16

                    17
                                                        ____________________________________________
                    18                                  LARRY R. HICKS
                                                        UNITED STATES DISTRICT JUDGE
                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
Robison, Sharp,
Sullivan & Brust
71 Washington St.                                                 2
Reno, NV 89503
(775) 329-3151
